Citation Nr: 0303232	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include entitlement secondary to a pilonidal cyst.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1972 to October 
1975.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating actions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A low back disorder was not shown to be present in 
service or until years thereafter and is not directly related 
to service.

2.  There is no etiological relationship between service-
connected pilonidal cystectomy residuals and a low back 
disorder.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).

2.  A low back disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection has been in effect, and a noncompensable 
rating assigned for, pilonidal cystectomy residuals since 
October 1975.  

Service medical records, including an examination in October 
1975 for service separation, are negative for low back 
disorders.  The veteran underwent surgery for a pilonidal 
cyst inservice.  

A claim for compensation for a low back disorder was received 
in March 2000.  The veteran claimed entitlement to service 
connection for a lower back condition secondary to residuals 
of a pilonidal cyst condition and surgeries therefor.

Reports from a private medical provider, received in 
September 2000, reflect the veteran's treatment in January 
1982 for a low back disorder.  At that time underwent a left 
lumbar hemilaminectomy for lumbar disc herniation.  The 
medical evidence provides no opinion about the etiology of 
the veteran's low back disorder.

At a VA orthopedic examination in September 2001, the veteran 
indicated that he had experienced constant pain in the 
"tailbone" area since undergoing a pilonidal cystectomy in 
service in April 1973.  The examiner reported that the claims 
file had been reviewed.  The assessment was that symptoms of 
constant pain in the area of pilonidal cyst surgery were not 
due to lumbar disc surgery.  It was observed that that there 
was no recurrence of the cyst currently.  The examiner 
offered no opinion about the etiology of the veteran's low 
back disorder.

A statement was received in December 2001 from  Adrian 
Ashdown, M.D.  The impression was that the veteran had 
hernial pain secondary to the pilonidal cyst excision.  The 
physician offered no opinion about the etiology of the 
veteran's low back disorder.

II. Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West  2002); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board notified the claimant by 
letter dated in November 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statements of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  In this regard, the Board 
finds that while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance. 
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A low back disorder was first shown by competent medical 
evidence several years after the veteran completed military 
service, and it is not otherwise contended.  Rather, the 
veteran asserts that his current low back disorder developed 
secondary to his service-connected pilonidal cystectomy 
residuals.  

The veteran's assertion linking his low back disorder to 
service-connected pilonidal cystectomy residuals amounts to 
an opinion about a matter of medical causation.  There is no 
indication from the record that he has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
competent medical evidence has been presented showing that 
his low back disorder is related to a service-connected 
disability.  

For all the foregoing reasons, the claim for service 
connection for a low back disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

